                 Case 2:19-cr-00115-JCC Document 99 Filed 10/05/20 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0115-JCC
10                              Plaintiff,                    ORDER
11          v.

12   JOSEPH SAM,

13                              Defendant.
14

15          This matter comes before the Court sua sponte. Trial in this matter was originally
16   scheduled for August 12, 2019. (See Dkt. No. 36.) Mr. Sam moved to continue the trial date until
17   May 4, 2020 because the case is complex and Mr. Sam’s counsel needed additional time to
18   review discovery from the Government, gather evidence material to the defense, and develop Mr.
19   Sam’s strategy for defending this matter. (See Dkt. No. 37.) The Court granted the motion. (See
20   Dkt. No. 40.) On April 23, 2020, after the COVID-19 pandemic began impacting this district, the
21   Government moved to vacate the May 4, 2020 trial date and schedule a status conference for
22   June 2020 to determine an appropriate trial date. (See Dkt. No. 64.) The Government argued that
23   the time between the date of the Court’s order and the trial date established at the status
24   conference should be an excludable time period under the Speedy Trial Act, 18 U.S.C. § 3161.
25   (See id.) Mr. Sam agreed that the trial date should be stricken but objected to any time being
26   excluded under the Speedy Trial Act. (See Dkt. No. 65.) The Court granted the motion,


     ORDER
     CR19-0115-JCC
     PAGE - 1
               Case 2:19-cr-00115-JCC Document 99 Filed 10/05/20 Page 2 of 3




 1   scheduled a status conference for June 2, 2020, and held that the time between the date of the

 2   Court’s order and the date of the status conference should be excluded under the Speedy Trial

 3   Act due to COVID-19’s impact on this Court’s operations. (See Dkt. No. 69.) Since then, the

 4   COVID-19 pandemic has continued and the Court has continued the status conference until

 5   August 4, 2020, (Dkt. No. 72), September 8, 2020, (Dkt. No. 92), and most recently, until

 6   October 6, 2020, (Dkt. No. 94).

 7          Over the past six months, the COVID-19 pandemic has significantly impacted the

 8   Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of
 9   which the Court incorporates by reference.) Specifically, the pandemic has rendered the Court
10   unable to obtain an adequate spectrum of jurors to represent a fair cross section of the
11   community, and public health guidance has impacted the ability of jurors, witnesses, counsel,
12   and Court staff to be present in the courtroom. (See generally id.) Recently, conditions have
13   improved such that a trial early next year may be feasible, and the Court concludes that it is
14   appropriate to schedule trial now. See General Order 15-20.
15          Accordingly, the Court FINDS that the ends of justice served by granting a continuance
16   outweigh the best interests of Mr. Sam and the public to a speedy trial. See 18 U.S.C.
17   § 3161(h)(7)(A). The reasons for this finding are:
18          1. The COVID-19 pandemic has rendered the Court unable to obtain an adequate

19              spectrum of jurors to represent a fair cross section of the community, which would

20              likely make proceeding with an earlier trial impossible or would result in a

21              miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

22          2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and

23              Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial

24              would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).

25              //

26              //


     ORDER
     CR19-0115-JCC
     PAGE - 2
              Case 2:19-cr-00115-JCC Document 99 Filed 10/05/20 Page 3 of 3




 1   Accordingly, the Court ORDERS:

 2         1. The status conference scheduled for October 6, 2020 is STRICKEN.

 3         2. Defendant’s motion for video status conference (Dkt. No. 98) is DENIED as moot.

 4         3. Trial in this matter is scheduled for February 22, 2021.

 5         4. The period from April 30, 2020, when the Court first granted a continuance based on

 6             the impact of COVID-19, until February 22, 2021 is an excludable time period under

 7             18 U.S.C. § 3161(h)(7)(A).

 8
 9         DATED this 5th day of October 2020.




                                                        A
10

11

12
                                                        John C. Coughenour
13                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0115-JCC
     PAGE - 3
